This is an appeal from an order of a Special Term of Clinton County Court dismissing a writ of habeas corpus. Convicted by verdict in the Court of General Sessions, Hew York County, of the crime of robbery, first degree, appellant *939was sentenced on December 15, 1938, to a term of not less than thirty nor more than sixty years, as a second offender. Previously, on May 16, 1928, after trial by jury in the Court of General Sessions, he was convicted of the crime of burglary, third degree, and was then sentenced to the city reformatory under the Parole Commission Law (L. 1915, ch. 579, as amd. by L. 1916, eh. 287). Appellant asserts that his sentence as a second offender was improper on the theory, apparently, that his 1928 sentence to the city reformatory implied that he had been convicted of a misdemeanor only. The court had jurisdiction of the offense and of the offender. Having then been convicted of a felony he was properly sentenced in 1938 as a second felony offender (Penal Law, § 1941). Order unanimously affirmed, without costs. Present — Foster, P. J., Bergan, 'Coon, Halpern and Imrie, JJ.